                               Case 19-15056       Doc 27     Filed 05/10/19     Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                      In re:    Case No.: 19−15056 − TJC     Chapter: 7

Jeffrey Douglas Rathell SR
Debtor


                                               DEFICIENCY NOTICE
DOCUMENT:                  25 − No Presumption of Abuse. Chapter 7 Means Test Calculation Form 122A−2 on Behalf of
                           Jeffrey Douglas Rathell SR Filed by L. Jeanette Rice. (Rice, L.)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 5/24/19.

CURE:                      File a completed Form 122A−2.

CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 5/10/19
                                                               Mark A. Neal, Clerk of Court
                                                               by Deputy Clerk, Mark Rybczynski
                                                               410−962−4255
cc:    Debtor
       Attorney for Debtor − L. Jeanette Rice

defntc (rev. 12/12/2016)
